 

Exhibit 10.1

 

EXCLUSIVE INTELLECTUAL PROPERTY LICENSE AND ROYALTY AGREEMENT

 



This Exclusive Intellectual Property License and Royalty Agreement (the
“Agreement”) is made and entered into by and between Gopher Protocol Inc., a
Nevada corporation having its principal place of business at 2500 Broadway,
Suite F-125, Santa Monica, California 90404 (“GOPH”), and GBT Technologies,
S.A., a Costa Rican corporation with offices located at EBC Building, 9th floor,
Escazu, San Jose 10203 (“GBT”).

 

RECITALS

 

WHEREAS, GOPH specializes in the creation of Internet of Things (IoT) and
Artificial Intelligence enabled mobile technologies (the “GOPH Business”);

 

WHEREAS, GOPH engaged Danny Rittman pursuant to that certain Amended and
Restated Employment Agreement dated April 19, 2016 and has entered into that
certain letter agreement dated September 7, 2018 clarifying that all
intellectual property relating to the GOPH Business developed by Dr. Rittman is
owned by GOPH;

 

WHEREAS, GOPH is developing intellectual property relating to systems and
methods of converting electronic transmissions into digital currency as
reflected in that certain patent filed with the United Stated Patent and
Trademark Office on or about June 14, 2018 (EFS ID: 32893586; Application
Number: 16008069; Type: Utility under 35 USC 111(a); Confirmation Number: 6787)
(collectively, the “Digital Currency Technology”);

 

WHEREAS, GBT is a fully compliant and regulated cryptocurrency exchange platform
that currently operates as a decentralized cryptocurrency platform, and wishes
to obtain rights in the Technology (as defined herein);

 

WHEREAS, GOPH wishes to grant to GBT, an exclusive license to the Technology and
GBT wishes to accept an exclusive license;

 

NOW, THEREFORE, in consideration of the mutual covenants expressed herein and
other good and valuable consideration, the receipt of which hereby is
acknowledged, GOPH and GBT agree as follows:

 

1.Definitions

 

1.1.“Earned Royalties” means the variable annual royalty payments based upon the
sale volume of Licensed Products pursuant to Section 2.5.

 

1.2.“Effective Date” shall mean the date of execution of this Agreement.

 

1.3.“Gross Revenue” means amounts earned by GBT resulting from revenue
attributable to the use, performance or other exploitation of the Technology, to
the extent applicable, after deducting any taxes that GBT may be required to
collect, and deducting any international sales, goods and services, value added
taxes or similar taxes which GBT is required to pay, if any, excluding
deductions for taxes on GBT’s net income. 

 

1.4.“Licensed Products” shall mean any apparatus, product, device or portion of
any apparatus, product or device, based on or embodying the Technology, Patent
Rights, or Trade Secrets, including but not limited to any apparatus, product or
device or portion thereof described in any patent or patent application claiming
the Technology.

 

1.5.“Patent Rights” shall mean patents and patent applications owned, controlled
or pending by GOPH covering various aspects of the Technology, including those
listed on Exhibit A, and all continuations, divisionals, continuations-in-part,
reexaminations, reissues and foreign counterparts of such patents and patent
applications, and rights in patents and patent applications pertaining to the
Technology acquired by GOPH by license or agreement during the term of this
Agreement.

 



 



 

1.6.“Royalty Period” means the period beginning on the initial date in which
Gross Revenue is generated by GBT under this Agreement and expiring five (5)
years thereafter.

 

1.7.“Royalty Year” shall mean each 12 month period starting with the beginning
of the first full calendar quarter that Gross Revenue is generated by GBT under
this Agreement.

 

1.8.“Subsidiary” shall mean a corporation, company, or other entity fifty
percent (50%) or more of whose voting stock is owned or controlled, directly or
indirectly, by GBT.

 

1.9.“Technology” shall mean, collectively, the Digital Currency Technology,
Trade Secrets and all of the Patent Rights, patents pending, know-how and show
how relating to the Licensed Products or necessary or helpful to the
commercialization thereof.

 

1.10.“Trade Secrets” shall mean, collectively, proprietary non-public
documentation and know-how covering or relating to various aspects of the
Technology owned or controlled by GOPH.

 

2.License, Royalty Obligations and Payments

 

2.1.License Grant to GBT. As of the Effective Date and subject to the terms and
conditions of this Agreement, GOPH hereby grants to GBT an exclusive worldwide
license to use the Technology during the Term (as defined herein) of this
Agreement to make, use, sell, lease or otherwise commercialize and dispose of
Licensed Products. The licenses granted to the Technology involving any Trade
Secrets shall survive the expiration of the Term provided this Agreement was not
terminated by GOPH pursuant to Section 8.1 during the Term.

 

2.2.Right to Sublicense. The right to sublicense the Technology is hereby
granted to GBT as follows:

 

2.2.1.to customers, including distributors, resellers and other parties in the
distribution channel who have acquired the Licensed Products through sale, lease
or other permitted disposition hereunder by GBT;

 

2.2.2.to have all or part of the Licensed Products made by another manufacturer
for use, sale, offer to sell, import, lease or otherwise dispose of by GBT,
provided the Licensed Products are made in accordance with written
specifications created by or for GBT;

 

2.2.3.to Tokenize-IT S.A. if it enters into a sublicense agreement with GBT,
provided, however, Tokenize-IT S.A. must be subject to the terms of this
Agreement, and provide that GOPH is paid royalties by Tokenize-IT S.A. or GBT as
though the activities and sales of Tokenize-IT S.A. were performed by GBT, and
that Tokenize-IT S.A. agrees to confidentiality provisions at least as
restrictive as those of GBT, and that Tokenize-IT S.A. shall undertake the same
indemnification obligations in favor of GOPH as those expressed herein, and that
Tokenize-IT S.A. shall terminate upon the termination of this Agreement.

 

2.3.Notice of Other Licenses. GOPH shall provide written notice to GBT within
thirty (30) days of providing a sublicense to any of the Technology including
the name of the licensee, and information concerning the Technology licensed and
any relevant sublicense agreements or similar restrictions in connection
therewith.

 



2 



 

2.4.Earned Royalties. GBT shall pay the following amounts to GOPH during the
Royalty Period with respect to sales that occur during the Royalty Period:

 

2.4.1.GBT shall pay to GOPH on or before the last business day of each quarter
during Royalty Year a royalty of two percent (2%) of Gross Revenue of each
Licensed Product sold by GBT (the “Earned Royalties”).

 

2.4.2.There are no minimum royalties due under this Agreement.

 

2.5.Accounting. GBT agrees to keep complete and accurate records with respect to
Earned Royalties payment and shall provide to GOPH upon request copies of the
records to enable GOPH to determine the Gross Revenue of Licensed Products sold
which are subject to Earned Royalties. GOPH shall have the right through its
accredited auditors and at its expense to examine the records and accounts for a
Royalty Year during normal business hours solely for the purpose of verifying
the Earned Royalties made under this Agreement. Such examinations may be made
four times per year. GBT agrees to make prompt adjustment, if necessary, to
compensate for any errors or omissions disclosed by such examination. If the
results of any audit reveal underpayment by GBT of an amount greater than 5% of
Earned Royalties for the relevant Royalty Year or Years (if more than one
period), then GBT shall promptly (i) reimburse GOPH for the reasonable costs of
such audit (not to exceed the amount of the underpayment) and (ii) pay an amount
of any underpayment.

 

2.6.Interest. Without excusing prompt payment, all undisputed amounts due from
GBT hereunder shall accrue interest at a rate of 1.5% per month after the due
date thereto, but not more than the maximum rate allowed by law, compounding
daily from the date due until the date received by GOPH.

 

2.7.GBT Efforts. The license granted hereunder is expressly subject to GBT
undertaking and continuing to exercise diligence in developing, marketing, and
selling Licensed Products. The parties agree that GBT’s good faith, commercially
reasonable efforts shall be sufficient to satisfy the preceding.

 

2.8.Payments; GBT Equity.

 

2.8.1       On the Effective Date, GBT will pay GOPH USD $300,000 in
consideration of GOPH entering this Agreement and such fee shall be
non-refundable.

 

2.8.2       Upon GBT making available for sale (the “Commercial Event”) an ICO
(Initial Coin Offering) (the “Coin”), GBT will make a payment to GOPH in the
amount of USD $5,000,000.

 

2.8.3        Upon the Commercial Event, GBT will grant GOPH the ability to
acquire 30 % of the Coin at a 30% discount of such offering price of the Coin.

 

3.Disclosure Of Technology

 

3.1.Disclosure of Technical Information. GOPH shall fully disclose to GBT its
existing information and all Trade Secrets related to the Technology and shall
provide a written summary of any such Trade Secrets within thirty (30) days of
disclosure by written request.

 



3 



 

3.2.Disclosure of Technical Improvements. GOPH shall regularly and promptly
notify GBT of all information and results generated or developed in the course
of its research including data, findings, conclusions and inventions relating to
the Technology, and all improvements in the Technology, all only to the extent
applicable in the Field. Disclosure of all such information shall be subject to
the Confidentiality provisions of and the Improvements provisions of this
Agreement.

 

3.3.Prior Information. This section applies to Technology previously provided by
either party to the other prior to the Effective Date of this Agreement. Any and
all such prior information shall be deemed to be included in this Agreement and
subject to the Confidentiality provisions of this Agreement.

 

4.Technical Consultation and Implementation

 

4.1.Consultation and Implementation. GOPH and GBT hereby agree to work together
in good faith to implement this Agreement. GBT may desire during the Term of
this Agreement to secure technical consultation of the Digital Currency
Technology. GBT shall enter into that certain consulting agreement with Dr.
Danny Rittman to provide such technical consultation.

 

5.Confidentiality

 

5.1.Confidential Information. During the Term of this Agreement, GOPH and GBT
agree to take all steps reasonably necessary to safeguard the secrecy and
confidentiality of all proprietary Technology and proprietary information
concerning the sales of the Licensed Products. All written confidential
information produced by either party shall clearly be marked “CONFIDENTIAL” or
“PROPRIETARY” on each page containing confidential information. This Section 5.1
shall not limit GBT’s use of information for regulatory purposes and disclosures
reasonably necessary (in GBT’s discretion) for commercializing the Licensed
Products; provided that such information disclosed for regulatory or commercial
purposes for terminating the Agreement or calculating Royalties will remain
Confidential Information.

 

5.2.Exclusions. The obligation of confidentiality imposed by the foregoing
Section 5.1 shall not apply to information which is:

 

5.2.1.in the public domain at the time of such disclosure or development or
subsequently came into the public domain by publication or otherwise except by
breach of this Agreement or any prior non-disclosure agreement between the
parties;

 

5.2.2.received by GOPH or GBT from a third party not under any confidentiality
obligation to GOPH or GBT;

 

5.2.3.in GOPH’s or GBT possession prior to disclosure by the disclosing party,
as shown by clear and convincing proof; or

 

5.2.4.required to be disclosed by operation of law.

 



4 



 

6.Improvements, Patent Prosecution and Enforcement

 

6.1.Improvements. Improvements to the Technology or to any Licensed Product
which are conceived of by any employees or agents of either party shall be owned
by GOPH. As used herein, “Improvement” means any improvement, modification or
enhancement to the Technology, whether or not patentable.

 

6.2.Patent Prosecution and Maintenance.

 

6.2.1.Beginning on the date hereof, GBT shall assume the obligations to
prosecute and maintain the Patents, including the selection of counsel. Subject
to Section 6.2.2., for each patent application and patent under the Patent
Rights, GBT shall (i) prepare, file, and prosecute such patent application; (ii)
maintain such patent; (iii) pay at its own cost all fees and expenses associated
with its activities pursuant to Section 6.2.2.(i) and (ii); (iv) keep GOPH
currently informed of the filing and progress of all material aspects of the
prosecution of such patent application and the issuance of patents from any such
patent application; (v) consult with GOPH concerning any decisions which could
affect the scope or enforcement of any issued claims or potential abandonment of
such patent application or patent; and (vi) notify GOPH in writing of any
additions, deletions, or changes in the status of such patent or patent
application. If no patents have been issued in respect of the applications
referenced herein in the United States on or prior to the second anniversary of
the Effective Date, the Earned Royalty rate shall be reduced as determined, in
good faith, by the parties.

 

6.2.2.If GBT wishes to abandon any patent application or patent that is a Patent
Right, it shall give GOPH ninety (90) days prior written notice of the desired
abandonment. On GOPH’s request at GOPH’s sole discretion, which may be provided
at any time after the notice of desired abandonment, GOPH shall have the right
to assume the obligation to prosecute any such abandoned patent application or
patent GOPH wishes to prosecute. GBT may abandon any such patent application or
patent that is a Patent Right in GBT’s sole discretion. Effective as of the
effective date of its abandonment, such abandoned patent application or patent
shall no longer be a Patent Right and GBT shall not have any further royalty or
other payment obligation for such patent application or patent.

 

6.2.3.GOPH shall be consulted about the prosecution of the Patent Rights as set
forth in Section 6.2.1.

 

6.3.Patent Infringement.

 

6.3.1.Each party shall notify the other party in writing of any suspected
infringement(s) of the Patent Rights anywhere in the world and shall inform the
other party of any evidence of such infringement(s). Both GOPH and GBT will use
good faith efforts to cooperate with each other to terminate such infringement
without litigation.

 

6.3.2.The parties will cooperate in good faith in any litigation related to
infringement of the Licensed Products. The parties may jointly pursue a claim
against an alleged infringer, including litigation, in which case each party
shall bear its own costs and shall jointly control settlement terms or
conditions associated with such claim or litigation and the timing of
resolution.

 



5 



 

6.3.3.If a party decides to pursue a claim against an alleged infringer, and the
other party declines to jointly pursue such claim or litigation (the “Declining
Party”), then the party pursuing the claim (the “Controlling Party”) may pursue
such claim or litigation and shall pay its own expenses and the reasonable
expenses of the Declining Party, if any, and shall, after consultation with the
Declining Party, maintain the exclusive right to determine settlement terms or
conditions associated with such claim or litigation and the timing of
resolution, except that GBT shall not admit or concede invalidity, lack of
infringement, or unenforceability of any of any Patent without GOPH’s prior
written consent. The Declining Party shall consent to be joined in such claim or
litigation, subject to payment of the reasonable expenses of the Declining Party
by the Controlling Party.

 

6.3.4.Any recovery shall be apportioned as follows:

 

6.3.4.1.first to expenses of the parties in pursuing such claim or litigation;

 

6.3.4.2.if the parties jointly pursued such claim or litigation, and each paid
its own expenses, then any recovery excess of expenses shall be shared equally
but amounts received by GBT shall not be Gross Revenue and shall not be subject
to any royalty hereunder;

 

6.3.4.3.if GOPH pursued such claim or litigation, and paid GBT’s expenses, then
any recovery excess of expenses shall be kept by GOPH;

 

6.3.4.4.if GBT pursued such claim or litigation, and paid GOPH’s expenses, then
any recovery excess of expenses shall be kept by GBT, and such excess shall be
considered to be Gross Revenue, and royalties thereon shall paid to GOPH
thereon.

 

7.Term

 

7.1       Original Term; Renewal by Mutual Agreement. This Agreement shall
commence as of the Effective Date and, unless terminated in accordance with the
Termination provisions of this Agreement, shall remain in force until the
expiration of the last to expire of the Patents pertaining to the Technology;
provided that the right to use Trade Secrets shall survive the expiration of
this Agreement provided GOPH has not terminated this Agreement pursuant to
Section 8.1 prior to its expiration.

 

7.2.       Intentionally Left Blank.

 

8.Termination

 

8.1.This Agreement may be terminated by either party in the event of a material
breach of or default under the terms hereof. Upon the occurrence of a material
breach of or default under this Agreement by GBT or GOPH, the other party may at
its sole option terminate this Agreement by providing the breaching party with
written notice specifying the breach or default. The breaching party shall be
entitled to cure any breach or default identified in the notice within 90
calendar days after the date upon which the notice was received. If, at the end
of the 90 day cure period, any of the identified breaches or defaults has not
been cured, or if a cure acceptable to the non-breaching party has not been
agreed upon, this Agreement shall terminate, effective as of the end of the 90
day cure period, without additional notice or further act by the non-breaching
party.

 



6 



 

9.Indemnification

 

9.1.GOPH will indemnify, defend, and hold harmless GBT and its officers,
directors, employees, agents, successors, and assigns against any and all
losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees, arising out of or resulting from any
third party claims, suits, actions, or proceeding related to, arising out of, or
resulting from (a) GOPH’s breach of any representation, warranty, covenant, or
obligation under this Agreement or (b) GOPH’s gross negligence or willful
misconduct.

 

9.2.GBT will indemnify, defend and hold harmless GOPH, its officers, directors,
employees, agents, , successors, and assigns and the inventors of any invention
claimed in patents or patent applications under Patent Rights (including the
Licensed Products contemplated thereunder) against any and all losses, damages,
liabilities, deficiencies, claims, actions, judgments, settlements, interest,
awards, penalties, fines, costs or expenses of whatever kind, including
reasonable attorneys’ fees, arising out of or resulting from any third party
claims, suits, actions, or proceeding related to, arising out of, or resulting
from (i) GBT’s breach of any representation, warranty, covenant, or obligation
under this Agreement or (ii) in the manufacture, use, sale or other transfer of
any Licensed Product by GBT, including any and all expenses, costs, reasonable
attorneys’ fees, settlement, judgments or awards incurred by GOPH in the defense
of any such claim or lawsuit.

 

10.Representations and Warranties

 

10.1.Mutual Representations and Warranties. Each party represents and warrants
to the other party that (a) it is duly organized, validly existing, and in good
standing as a corporation as represented herein under the laws and regulations
of its jurisdiction of incorporation; (b) it has and throughout the Term shall
retain, the full right, power, and authority to enter into this Agreement and to
perform its obligations hereunder; (c) the execution of this Agreement by its
representative whose signature is set forth at the end hereof has been duly
authorized by all necessary corporate action of the party; and (d) when executed
and delivered by such party, this Agreement shall constitute the legal, valid,
and binding obligation of that party, enforceable against that party in
accordance with its terms.

 

10.2.Representations and Warranties of GOPH. GOPH represents and warrants to GBT
that:

 

10.2.1.the Technology, including the Patent Rights and patent applications are
all the Technology, patents and patent applications owned by GOPH, or in which
GOPH has a licensable interest, that are necessary or useful for GBT to make,
have made, use, offer to sell, sell, and import the Licensed Products;

 

10.2.2.it has control (by ownership, license or otherwise) of the entire right,
title, and interest in and to the Technology, and is the record owner of all the
Technology;

 

10.2.3.it has, and throughout the Term will retain, the unconditional and
irrevocable right, power, and authority to grant the licenses hereunder;

 

10.2.4.neither its grant of the license, nor its performance of any of its
obligations, under this Agreement does or will at any time during the Term (i)
conflict with or violate any applicable law; (ii) require the consent, approval,
or authorization of any governmental or regulatory authority or other third
party; or (iii) require the provision of any payment or other consideration to
any third party;

 



7 



 

10.2.5.it has not granted and will not grant any licenses or other contingent or
non-contingent right, title, or interest under or relating to Technology, that
does or will conflict with or otherwise affect this Agreement, including any of
GOPH’s representations, warranties, or obligations, or GBT’s rights or licenses
hereunder;

 

10.2.6.there neither are, nor will GOPH at any time during the Term enter, any
encumbrances, liens, or security interests involving any Technology; and

 

10.2.7.there is no settled, pending, or threatened litigation or reissue
application, re-examination, post-grant, inter partes, or covered business
method patent review, interference, derivation, opposition, claim of invalidity,
or other claim or proceeding (including in the form of any offer to obtain a
license): (i) alleging the unpatentability, invalidity, misuse,
unregisterability, unenforceability, or noninfringement of, or error in any
Technology; or (ii) challenging GOPH’s ownership of, or right to practice or
license, any Technology, or alleging any adverse right, title, or interest with
respect thereto.

 

10.3.Representations and Warranties of GBT. GBT represents and warrants to GOPH
that:

 

10.3.1.It has the resources, including without limitation capital, facilities,
equipment, know-how, personnel, distribution, suppliers, marketing, and customer
relationships to commercially sell the Technology in a commercially reasonable
manner;

 

10.3.2.it has control (by ownership, license or otherwise) of the entire right,
title, and interest in and to the Improvements made by its employees or agents;
and

 

10.3.3.neither its receipt of the license, nor its performance of any of its
obligations, under this Agreement does or will at any time during the Term (i)
conflict with or violate any applicable law; (ii) require the consent, approval,
or authorization of any governmental or regulatory authority or other third
party; or (iii) require the provision of any payment or other consideration to
any third party.

 

11.Arbitration

 

11.1.Dispute Resolution. The parties hereto agree that all claims, disputes or
controversies arising under, out of or in connection with this Agreement shall
be resolved by binding arbitration under the rules of the American Arbitration
Association for commercial disputes by a single mediator. Such arbitration shall
be held in Los Angeles, CA or any other forum agreed upon by the parties. The
parties agree to select a single arbitrator who will establish the rules and
procedure of the arbitration under the applicable rules of the American
Arbitration Association. Both GOPH and GBT irrevocably submit to the
jurisdiction of the United States District Courts in the Central District of
California for entry of any arbitration decision or to obtain any preliminary
relief which may be necessary and consent to the enforcement of any award
rendered in such arbitration.

 



8 



 

12.Miscellaneous

 

12.1.Notices. Notices, approvals, and consents required or permitted under this
Agreement shall be in writing and shall be sent by hand or by certified mail,
postage prepaid, to the address set forth above or to such other addresses as
the parties may hereafter specify.

 

12.2.Waivers. No waiver of any right under this Agreement shall be deemed
effective unless contained in a writing signed by the party charged with such
waiver, and no waiver of any rights arising from any breach or failure to
perform shall be deemed to be a waiver of any future right or of any other right
arising under this Agreement.

 

12.3.Entire Agreement. This Agreement, together with all schedules and exhibits,
constitutes the sole and entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements whether oral or
written. This Agreement may not be modified after its execution except by a
writing signed by authorized representatives of the parties hereto.

 

12.4.Further Assurances. Each party shall, upon the reasonable request of the
other party, execute such documents and perform such acts as may be necessary to
give full effect to the terms of this Agreement.

 

12.5.No Conflicts. Each of GOPH and GBT represent that they have executed no
agreement which is in conflict with this Agreement, and agree that no option or
license shall be granted on any basis to any third party which is in conflict
with this Agreement unless and until this Agreement is terminated.

 

12.6.Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

12.7.Severability. If any term or provision of this Agreement is or becomes or
is deemed invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be deemed amended to conform to applicable laws so as to be valid and
enforceable, or, if it cannot be so amended without materially altering the
intention of the parties, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.

 

12.8.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without regard to
its conflict of law provisions.

 

12.9.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail, or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

12.10.Assignment. Except for a sale or transfer of the business to which this
Agreement relates, this Agreement may not be assigned or otherwise transferred,
nor, except as expressly provided hereunder, may any right or obligations
hereunder be assigned or transferred, by either Party without the written
consent of the other Party; provided, however, that GBT may, without such
consent, assign this Agreement only in its entirety to a GBT affiliate or
subsidiary, provided that GBT is not in breach of this Agreement at such time
and provided further than GBT remains liable for all obligations that accrue
prior to such assignment hereunder. Any purported assignment in violation of the
preceding sentence shall be void. Any permitted assignee shall assume all
obligations of its assignor under this Agreement.

 



9 



 

12.11.Force Majeure. Neither party shall be held liable or responsible to the
other party, nor be deemed to have defaulted under or breached this Agreement,
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected party, including, but not limited to, fire or floods;
embargoes, war, acts of war (whether war be declared or not), insurrections,
riots, or civil commotions; strikes, lockouts, or other labor disturbances; acts
of God; or acts, omissions, or delays in acting by any governmental authority or
the other party; provided, however, it is understood that this Section is
intended only to suspend and not discharge a party’s obligations under this
Agreement and that when the causes of the failure or delay are removed or
alleviated, the affected party shall resume performance of its obligations
hereunder.

 

12.12.Survival. Any termination pursuant to Article 9 shall not affect either
party’s rights and obligations with respect to any Licensed Products made with
the use of any of the Trade Secrets or Technology prior to such termination. The
rights and obligations of the parties set forth in this Section 12.12, and any
right, obligation, or required performance of the parties in this Agreement
which, by its express terms or nature and context is intended to survive
termination or expiration of this Agreement, will survive any such termination
or expiration.

 

12.13.Independent Contractors. The relationship between the parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, joint venture, or other form of joint
enterprise, employment, or fiduciary relationship between the parties, and
neither party shall have authority to contract for or bind the other party in
any manner whatsoever.

 

Signature page follows

 



10 



 

IN WITNESS WHEREOF, the parties have executed this Exclusive Intellectual
Property License and Royalty Agreement by their respective authorized
representatives this 14 day of September, 2018.



          GOPHER PROTOCOL INC.             By: /s/ Douglas Davis  9/14/2018    
Name: Douglas Davis     Title: CEO             GBT TECHNOLOGIES, S.A.          
  By: /s/ Pablo Gonzales 9/14/2018     Name: Pablo Gonzales     Title: CEO  



 

ACKNOWLEDGED:

 

/s/Danny Rittman 9/14/2018



Danny Rittman

 



 



 

Exhibit A

 

Patent Rights

 

Systems and methods of converting electronic transmissions into digital currency
as reflected in that certain patent filed with the United Stated Patent and
Trademark Office on or about June 14, 2018 (EFS ID: 32893586; Application
Number: 16008069; Type: Utility under 35 USC 111(a); Confirmation Number: 6787)

 



A-1 